        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SHANE MARTIN BARNETT, an                     )
individual,                                  )
                                             )        Case No. CIV-20-211-SLP
      Plaintiff/Counterclaim Defendant,      )
                                             )
v.                                           )
                                             )
(1) TROO CLEAN ENVIRONMENTAL,                )
    LLC, an Ohio limited liability           )
    company,                                 )
(2) OWEN DAVID, an individual,               )
(3) TYLER DAVID, an individual,              )
(4) ORIN DAVID, an individual, and           )
(5) ROY MALONE, an individual,               )
                                             )
      Defendants/Counterclaim Plaintiffs.    )

        DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES AND
     COUNTERCLAIMS TO PLAINTIFF’S FIRST AMENDED COMPLAINT

      Defendants Troo Clean Environmental, LLC; Owen David; Tyler David; Orin

David; and Roy Malone (collectively, “Defendants” or “Counterclaim Plaintiffs”),

through their undersigned counsel, submit this Answer, Affirmative Defenses and

Counterclaims to Plaintiff Shane Martin Barnett (“Plaintiff” or “Barnett”) First Amended

Complaint as follows:

                                          I.
                                       PARTIES

      1.     Defendants admit the allegations in Paragraph 1 of Plaintiff’s Complaint.
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 2 of 14




      2.     Defendants admit the allegations in Paragraph 2 of Plaintiff’s Complaint. 1

      3.     Defendants admit the allegations in Paragraph 3 of Plaintiff’s Complaint.

      4.     Defendants admit the allegations in Paragraph 4 of Plaintiff’s Complaint.

      5.     Defendants admit the allegations in Paragraph 5 of Plaintiff’s Complaint.

      6.     Defendants admit the allegations in Paragraph 6 of Plaintiff’s Complaint.

                                       II.
                            JURISDICTION AND VENUE

      7.     The allegations in Paragraph 7 of Plaintiff’s Complaint are admitted in part

and denied in part. Defendants admit that the amount in controversy in this action

exceeds $75,000.00, exclusive of interests and costs. The remaining allegations in

Paragraph 7 of Plaintiff’s Complaint are denied.

      8.     Defendants deny the allegations in Paragraph 8 of Plaintiff’s Complaint.

                                    III.
                      FACTS APPLICABLE TO ALL CLAIMS

      9.     Defendants admit the allegations in Paragraph 9 of Plaintiff’s Complaint.

      10.    Defendants admit the allegations in Paragraph 10 of Plaintiff’s Complaint.

      11.    To the extent the allegations in Paragraph 11 purport to restate the contents

of the Conditional Equipment Purchase Agreement, Defendants respond that the

Conditional Equipment Purchase Agreement is the best evidence of its contents and



1
 Troo Clean Environmental, LLC has never operated as a going concern. Currently,
Troo Clean Environmental, LLC is not conducting any business and its water purification
equipment is disassembled and waiting for repossession by the equipment owner.
                                            2
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 3 of 14




speaks for itself. Accordingly, Defendants deny the allegations of this Paragraph to the

extent the allegations mischaracterize the Conditional Equipment Purchase Agreement.

       12.    The allegations in Paragraph 12 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that on or about May 12, 2017, the five Troo

Clean Members executed an Operating Agreement for Troo Clean. The remaining

allegations in Paragraph 12 of Plaintiff’s Complaint are denied. By way of further

response, to the extent the allegations in Paragraph 12 purport to restate the contents of

the Operating Agreement, Defendants respond that the Operating Agreement is the best

evidence of its contents and speak for itself. Accordingly, Defendants deny the

allegations of this Paragraph to the extent the allegations mischaracterize the Operating

Agreement. By way of further response, the version of the Operating Agreement upon

which Plaintiff has been relying has been fraudulently altered and is not the Operating

Agreement executed by Defendants.

       13.    Defendants deny the allegations in Paragraph 13 of Plaintiff’s Complaint.

       14.    Defendants deny the allegations in Paragraph 14 of Plaintiff’s Complaint.

       15.    Defendants deny the allegations in Paragraph 15 of Plaintiff’s Complaint.

       16.    Defendants deny the allegations in Paragraph 16 of Plaintiff’s Complaint.

       17.    Defendants deny the allegations in Paragraph 17 of Plaintiff’s Complaint.

       18.    Defendants deny the allegations in Paragraph 18 of Plaintiff’s Complaint.

       19.    Defendants deny the allegations in Paragraph 19 of Plaintiff’s Complaint.


                                             3
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 4 of 14




       20.    The allegations in Paragraph 20 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that in December 2017, Troo Clean and Apateq

entered into a “Conditional Equipment Purchase Agreement Amendment 1.” To the

extent the allegations in Paragraph 20 purport to restate the contents of the Conditional

Equipment Purchase Agreement Amendment 1, Defendants respond that the Conditional

Equipment Purchase Agreement Amendment 1 is the best evidence of its contents and

speaks for itself. Accordingly, Defendants deny the allegations of this Paragraph to the

extent the allegations mischaracterize the Conditional Equipment Purchase Agreement

Amendment 1.

       21.    Defendants deny the allegations in Paragraph 21 of Plaintiff’s Complaint.

       22.    Defendants deny the allegations in Paragraph 22 of Plaintiff’s Complaint.

       23.    Defendants deny the allegations in Paragraph 23 of Plaintiff’s Complaint.

       24.    Defendants deny the allegations in Paragraph 24 of Plaintiff’s Complaint.

       25.    The allegations in Paragraph 25 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that on or about March 10, 2018, a Form 1065

federal tax return for Troo Clean for tax year 2017 was filed. The remaining allegations

in Paragraph 25 of Plaintiff’s Complaint are denied.

       26.    The allegations in Paragraph 26 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that on or about September 25, 2019, a Form




                                             4
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 5 of 14




1065 federal tax return for Troo Clean for tax year 2018 was filed. The remaining

allegations in Paragraph 26 of Plaintiff’s Complaint are denied.

       27.    Defendants deny the allegations in Paragraph 27 of Plaintiff’s Complaint.

       28.    Defendants deny the allegations in Paragraph 28 of Plaintiff’s Complaint.

       29.    The allegations in Paragraph 29 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that in late August 2019, after a period of time

in which Barnett complained about wanting his investment back, Owen David and Tyler

David proposed a buy-out of Barnett’s ownership interest in Troo Clean. Defendants lack

knowledge or information sufficient to form a belief about the truth of the remaining

allegations in Paragraph 29 of Plaintiff’s Complaint; those remaining allegations,

therefore, are effectively denied.

       30.    Defendants deny the allegations in Paragraph 30 of Plaintiff’s Complaint.

       31.    Defendants lack knowledge or information sufficient to form a belief about

the truth of the allegations in Paragraph 31 of Plaintiff’s Complaint; those allegations,

therefore, are effectively denied.

       32.    Defendants deny the allegations in Paragraph 32 of Plaintiff’s Complaint.

       33.    Defendants deny the allegations in Paragraph 33 of Plaintiff’s Complaint.

       34.    The allegations in Paragraph 34 of Plaintiff’s Complaint are admitted in

part and denied in part. Defendants admit that on or about October 16, 2019, Barnett sold

his ownership interest in Troo Clean for the sum of $550,000 pursuant to a “Withdrawal


                                              5
          Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 6 of 14




Agreement.” The remaining allegations in Paragraph 34 of Plaintiff’s Complaint are

denied.

      35.     Defendants deny the allegations in Paragraph 35 of Plaintiff’s Complaint.

                                 COUNT 1 2
                     FRAUD / FRAUD IN THE INDUCEMENT

      36.     Defendants deny the allegations in Paragraph 36 of Plaintiff’s Complaint.

      37.     Defendants deny the allegations in Paragraph 37 of Plaintiff’s Complaint.

      38.     Defendants deny the allegations in Paragraph 38 of Plaintiff’s Complaint.

      39.     Defendants deny the allegations in Paragraph 39 of Plaintiff’s Complaint.

      40.     Defendants deny the allegations in Paragraph 40 of Plaintiff’s Complaint.

                                COUNT 2 3
                      MISREPRESENTATION AND DECEIT

      41.     Defendants deny the allegations in Paragraph 41 of Plaintiff’s Complaint.

      42.     Defendants deny the allegations in Paragraph 42 of Plaintiff’s Complaint.

      43.     Defendants deny the allegations in Paragraph 43 of Plaintiff’s Complaint.

      44.     Defendants deny the allegations in Paragraph 44 of Plaintiff’s Complaint.

                                    COUNT 3 4
                                CIVIL CONSPIRACY

      45.     Defendants deny the allegations in Paragraph 45 of Plaintiff’s Complaint.


2
  Pursuant to this Court’s February 3, 2021 Order granting in part and denying in part
Defendant’s Motion to Dismiss [ECF 35], Counts 1-4 have been dismissed against Troo
Clean Environmental, LLC.
3
  See supra note 2.
4
  See supra note 2.
                                            6
          Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 7 of 14




         46.    Defendants deny the allegations in Paragraph 46 of Plaintiff’s Complaint.

         47.    Defendants deny the allegations in Paragraph 47 of Plaintiff’s Complaint.

                                    COUNT 4 5
                            BREACH OF FIDUCIARY DUTY

         48.    Defendants deny the allegations in Paragraph 48 of Plaintiff’s Complaint.

         49.    Defendants deny the allegations in Paragraph 49 of Plaintiff’s Complaint.

         50.    Defendants deny the allegations in Paragraph 50 of Plaintiff’s Complaint.

                                   COUNT 5
                        BREACH OF THE PROMISSORY NOTE

         51.    Paragraph 51 of Plaintiff’s Complaint contains legal conclusions to which

no response is required. To the extent a response is required, the allegations in Paragraph

51 of Plaintiff’s Complaint are denied.

         52.    Defendants deny the allegations in Paragraph 52 of Plaintiff’s Complaint.

         53.    Defendants deny the allegations in Paragraph 53 of Plaintiff’s Complaint.

                                      COUNT 6
                               SPECIFIC PERFORMANCE

         54.    Defendants deny the allegations in the paragraph incorrectly listed as

Paragraph 53 of Plaintiff’s Complaint.

         55.    Defendants deny the allegations in the paragraph incorrectly listed as

Paragraph 54 of Plaintiff’s Complaint.




5
    See supra note 2.
                                              7
          Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 8 of 14




       56.    Defendants deny the allegations in the paragraph incorrectly listed as

Paragraph 55 of Plaintiff’s Complaint.

       In response to Plaintiff’s prayer for relief in the Paragraph that begins

“Wherefore,” Defendants deny any allegations contained therein and deny that they are in

any way responsible or indebted to Plaintiff in any manner or amount whatsoever.

                              AFFIRMATIVE DEFENSES

       1.     Plaintiff’s Complaint fails to state claims upon which relief can be granted.

       2.     Plaintiff has failed to join all necessary and indispensable parties.

       3.     Allegations in Plaintiff’s Complaint which are not specifically admitted are

denied.

       4.     Plaintiff’s claims are barred in whole or in part due to lack of jurisdiction.

       5.     Plaintiff's claims are barred in whole or in part due to the doctrine of accord

and satisfaction.

       6.     Plaintiff’s claims are barred in whole or in part by their release.

       7.     Plaintiff’s claims are barred in whole or in part due to lack of reliance.

       8.     Plaintiff’s claims are barred in whole or in part due to lack of causation.

       9.     Plaintiff’s claims are barred in whole or in part because Defendants’ actions

were justified and privileged.

       10.    Plaintiff’s claims are barred in whole or in part by the conditions and

limitations of the agreements executed by the parties.



                                              8
          Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 9 of 14




         11.    Plaintiff’s claims are barred in whole or in part due to the negligence,

errors, acts or omissions of Plaintiff.

         12.    Plaintiff’s claims are barred in whole or in part by Plaintiff’s material

breach.

         13.    Plaintiff’s claims are barred in whole or in part by Plaintiff’s

misrepresentations.

         14.    Plaintiff’s claims are barred in whole or in part because the damages

complained of, if any, were the result of actions of parties over which Defendants have

no control.

         15.    The damages that Plaintiff seeks to recover in this lawsuit are a result of his

own actions, and Plaintiff is barred from recovering damages for injury which he alone

has caused.

         16.    Plaintiff has failed to mitigate its damages.

         17.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean

hands.

         18.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

         19.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel,

equitable estoppel, promissory estoppel and/or quasi-estoppel.

         20.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of

ratification.


                                                9
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 10 of 14




       21.    Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s own fraud.

       22.    Plaintiff’s claims are barred, in whole or in part, by the statute of frauds.

       23.    The parol evidence rule and the merger doctrine bar Plaintiff from seeking

to alter, modify or vary the unambiguous terms of the Conditional Equipment Purchase

Agreement, Operating Agreement, Withdrawal Agreement, or Promissory Note.

       24.    The parol evidence rule and the merger doctrine bar Plaintiff from

recovering on any cause of action that would require altering, modifying or varying the

unambiguous terms of the Conditional Equipment Purchase Agreement, Operating

Agreement, Withdrawal Agreement, or Promissory Note.

       25.    By alleging the foregoing defenses, Defendants do not represent that it will

bear the burden of proof on any of the foregoing defenses. In addition, Plaintiffs do not

intend to waive its right to require Plaintiff to bear the burden of proof on any claim for

which Plaintiff must bear the burden of proof under the law.

       26.    Defendants specifically do not waive any defenses provided by statute or

the Federal Rules of Civil Procedure, pursuant to FRCP 8, FRCP 12, or otherwise.

       27.    Defendants reserve the right to assert all other affirmative defenses to the

extent that further investigation or discovery reveals facts to show that any such defenses

may be pertinent herein.




                                             10
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 11 of 14




                                  COUNTERCLAIMS

                                     COUNT 1
                                BREACH OF CONTRACT

       28.    On or about October 16, 2019, Barnett and Counterclaim Plaintiffs

executed a “Mutual Release of All Claims and Demands Withdrawal from Membership”

Agreement (the “Withdrawal Agreement”). A copy of the Withdrawal Agreement is

attached hereto as Exhibit 1.

       29.    Pursuant to the Withdrawal Agreement, Barnett, in consideration of the

payment of the sum of $550,000, compromised, released and settled all claims and

actions “as stated, or which may have or could arise from said claims” made by Barnett

against the Counterclaim Plaintiffs.

       30.    Also in consideration of the payment of $550,000, Barnett agreed not to

use or disclose any confidential or proprietary information regarding Troo Clean or its

assets to any person.

       31.    Counterclaim Plaintiffs satisfied its contractual obligations by providing

payment of $550,000 to Barnett. This payment represented repayment to Barnett of his

investment, plus additional funds. Every other member in Troo Clean has lost substantial

amounts of money, which is highly unlikely ever to be recouped.

       32.    Barnett breached the Withdrawal Agreement by asserting and continuing to

assert claims and actions against Defendants, including this above-captioned matter.




                                            11
          Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 12 of 14




       33.     Barnett also breached the Withdrawal Agreement by using and/or

disclosing confidential or proprietary information regarding Troo Clean and its asserts,

including by not limited to (1) Counterclaim Plaintiffs’ business interactions with Apateq,

(2) Troo Clean’s finances, (3) and Counterclaim Plaintiffs’ business interactions with

Empire Pipeline, LLC.

       34.     Barnett’s breach has caused Counterclaim Plaintiffs to suffer substantial

monetary damages.

       WHEREFORE, Defendants/Counterclaim Plaintiffs respectfully request that

judgment be entered in their favor and against Shawn Martin Barnett for compensatory,

consequential, punitive, and other damages together with pre-judgment interest,

attorneys’ fees, costs of this action and such other and further relief that this Court deems

appropriate.

                                     COUNT II
                                UNJUST ENRICHMENT

       35.     The averments of the preceding paragraphs are incorporated herein as if

fully set forth.

       36.     In the alternative to Count I, and as permitted by Federal Rules of Civil

Procedure 8(d), Counterclaim Plaintiffs assert this count for unjust enrichment/quantum

meruit.

       37.     A benefit was conferred to Barnett by Counterclaim Plaintiffs.



                                             12
        Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 13 of 14




       38.     Specifically, Counterclaim Plaintiffs paid Barnett $550,000 in exchange for

Barnett compromising, releasing, and settling all claims and actions that were made or

could be made by Barnett against Counterclaim Plaintiffs.

       39.     Barnett recognized the payment of $550,000 and appreciated this benefit

conferred to him by Counterclaim Plaintiffs.

       40.     By continuing to assert claims, including the meritless above-captioned

matter, despite Counterclaim Plaintiffs’ payment of $550,000, Barnett acceptance and

retention of the $550,000 is inequitable.

       41.     As a result of Barnett’s inequitable acceptance and retention, Counterclaim

Plaintiffs suffered, and continues to suffer, various damages.

       WHEREFORE, Defendants/Counterclaim Plaintiffs respectfully requests that

judgment be entered in its favor and against Shawn Martin Barnett for compensatory,

consequential, punitive, and other damages together with pre-judgment interest,

attorneys’ fees, costs of this action and such other and further relief that this Court deems

appropriate.

                                 PRAYER FOR RELIEF

       WHEREFORE, Defendants/Counterclaim Plaintiffs pray that judgment be entered

in Defendants/Counterclaim Plaintiffs’ favor and against Barnett, and for such other

further relief as the Court deems just and proper.




                                             13
       Case 5:20-cv-00211-SLP Document 49 Filed 07/02/21 Page 14 of 14




JURY TRIAL DEMANDED                Respectfully submitted,

                                   s/ Steven J. Johnson
                                   Larry D. Ottaway-OBA# 6816
                                   Steven J. Johnson-OBA# 16132
                                   FOLIART, HUFF, OTTAWAY & BOTTOM
                                   201 Robert S. Kerr Avenue, 12th Floor
                                   Oklahoma City, OK 73102
                                   T: 405-232-4633
                                   F: 405-232-3462
                                   larryottaway@oklahomacounsel.com
                                   stevejohnson@oklahomacounsel.com
                                   -and-
                                   William J. Moorhead (admitted pro hac vice)
                                   BUCHANAN INGERSOLL & ROONEY PC
                                   Union Trust Building
                                   501 Grant Street, Suite 200
                                   Pittsburg, PA 15219
                                   T: 412-562-3962
                                   william.moorhead@bipc.com

                                   ATTORNEYS FOR DEFENDANTS
                                   TROO CLEAN ENVIRONMENTAL, LLC,
                                   OWEN DAVID, TYLER DAVID,
                                   ORIN DAVID, AND ROY MALONE
Date: July 2, 2021




                                     14
